DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/30/20 and 1/8/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 2-10 and 12-20 are objected to because of the following informalities:
Regarding claim 2, on line 5, the word “address” should instead be “addresses”.  Also, on line 6, it appears that the phrase “a length of 2byte short address or a length of 8byte extended address” should instead be “a length of a 2 byte short address or a length of an 8 byte extended address”.  Also, on line 7, the term “32bits” should instead be “32 bits”.
Regarding claim 3, on line 3, it appears that the term “RtriNodeList” should instead be “RrtiNodeList” in order to correspond to claim 1.
Regarding claims 3 and 4, these claims are also objected to as being dependent on claim 2 and containing the same deficiency.
Regarding claim 5, on lines 3-4 and 6, it appears that the word “value” is missing after each of the terms “TRUE” and “FALSE”.  Also, on line 6, the word “a” is missing before the term “physical layer header (PHR)”.  Also, on line 7, the word “a” is missing before the term “PHR”.
6, on line 3, it appears that the word “value” is missing after the term “NONE”.
Regarding claim 7, on line 7, it appears that the word “value” is missing after the term “NONE”.
Regarding claim 8, on lines 6, 9, and 12, it appears that the word “value” is missing after each of the terms “NONE”, “BOTH”, “AZIMUTH”, and “ELEVATION”.
Regarding claim 9, this claim is also objected to as being dependent on claim 8 and containing the same deficiency.
Regarding claim 10, on line 4, the term “ERDEV” should be instantiated “enhanced ranging device (ERDEV)” in this first instance.
Regarding claim 12, on line 5, the word “address” should instead be “addresses”.  Also, on line 6, it appears that the phrase “a length of 2byte short address or a length of 8byte extended address” should instead be “a length of a 2 byte short address or a length of an 8 byte extended address”.  Also, on line 7, the term “32bits” should instead be “32 bits”.
Regarding claim 13, on line 2, it appears that the term “RtriNodeList” should instead be “RrtiNodeList” in order to correspond to claim 12.
Regarding claim 14, this claim is also objected to as being dependent on claim 13 and containing the same deficiency.
Regarding claim 15, on lines 3 and 6-7, it appears that the word “value” is missing after each of the terms “TRUE” and “FALSE”.  Also, on line 6, the word “a” is missing before the term “physical layer header (PHR)”.  Also, on line 7, the word “a” is missing before the term “PHR”.
16, on line 3, it appears that the word “value” is missing after the term “NONE”.
Regarding claim 17, on line 7, it appears that the word “value” is missing after the term “NONE”.
Regarding claim 18, on lines 5, 9, and 12, it appears that the word “value” is missing after each of the terms “NONE”, “BOTH”, “AZIMUTH”, and “ELEVATION”.
Regarding claim 19, this claim is also objected to as being dependent on claim 18 and containing the same deficiency.
Regarding claim 20, on line 3, the term “ERDEV” should be instantiated “enhanced ranging device (ERDEV)” in this first instance.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claim 3 recites the limitation "the RequestRtriTx parameter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the other network entity" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the RSTU_TIME" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are also rejected as being dependent on claim 1 and containing the same deficiency.
Claim 11 recites the limitation "the RRTI" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unknown whether this term is referring to the previously claimed “RrtiNodeList” or “RRTI IEs”.
Claim 13 recites the limitation "the RequestRtriTx parameter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the RSTU_TIME" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 are also rejected as being dependent on claim 11 and containing the same deficiency.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467